Title: From Thomas Jefferson to John Holmes, 8 July 1820
From: Jefferson, Thomas
To: Holmes, John


Dear Sir
Monticello
July 8. 20.
Your favor of June 19. is recieved and I congratulate, not yourself, but your state, on preserving to the councils of the nation your useful talents. their entrance into the Union is thus marked by an act of peculiar magnanimity, proving that in becoming a member of the nation, they will rise above local considerations, & think & act on the National scale.You ask leave to publish my letter of apr. 22. but the wise man tells us there is a time for every thing; of course, for retiring from business as well as for entering into it; and my time for retiring is long since arrived. I face it most sensibly in all the faculties of mind and body; and in nothing more than in the wish to pass the remainder of life in tranquility, and in the peac and goodwill of all mankind.—of all mankind,  have I said?—No—that is impossible. it was my fortune, good or bad, to be placed at the head of the phalanx which entered first the breach in the federal ramparts. and our opponents, like Nero, wishing for a single neck, chose to consider mine as that of the whole body, and to spend on that all the hackings and hewings of their wrath. some, I know, have forgiven, some have forgotten me: but many still brood in silence over their angry recollections. and why should I rekindle these smoking embers? why call up from their casements the ghosts of the dead?  the letter, you think, would have weight, it might be acceptable to those who think with it; but otherwise to those of the opposi sentiment. save me then, dear Sir, from this Arena of gladiators; from the ridicule of Priam in juvenile arms: and perform rather the office of the good old Hecuba, who withdrew him to the asylum of the altar ‘et sacra longaevam, in sede locavit’. for this good office, and for all your good services, I shall. offer my prayers to heaven for your health & happinessTh: Jefferson